     Case 2:15-bk-25283-RK       Doc 470 Filed 09/12/19 Entered 09/12/19 08:09:45               Desc
                                   Main Document Page 1 of 4


1
2
                                                                     FILED & ENTERED
3
4                                                                          SEP 12 2019
5
                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
6                                                                     BY tatum      DEPUTY CLERK


7
                                     NOT FOR PUBLICATION
8
                             UNITED STATES BANKRUPTCY COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                     LOS ANGELES DIVISION
11
12
13   In re:                                        Case No. 2:15-bk-25283-RK
14   ARTURO GONZALEZ,                              Chapter 7
15                                                 ORDER (1) DENYING FOR LACK OF
                                      Debtor.
                                                   JURISDICTION DEBTOR’S MOTIONS TO
16
                                                   VACATE JUDGMENT FOR
17                                                 IRREGULARITIES, VACATE JUDGMENT
                                                   FOR INTENTIONAL
18                                                 MISREPRESENTATIONS BY TRUSTEE,
19                                                 VACATE JUDGMENT FOR INTENTIONAL
                                                   MISREPRESENTATION BY DEBTOR’S
20                                                 FORMER ATTORNEY, FRAUD ON THE
                                                   COURT AND SET ASIDE JUDGMENT
21                                                 UNTIL PENDING INVESTIGATIONS ARE
22                                                 CONCLUDED AND (2) VACATING
                                                   OCTOBER 1, 2019 HEARING
23
                                                   Vacated Hearing
24                                                 Date:     October 1, 2019
                                                   Time:     2:30 p.m.
25                                                 Courtroom: 1675
26
27            On September 6, 2019, Debtor Arturo Gonzalez filed a Notice of Motion for : 1)
28   Hearing to Vacate Judgment for Irregularities, 2) Motion to Vacate Judgment for




                                                 -1-
     Case 2:15-bk-25283-RK      Doc 470 Filed 09/12/19 Entered 09/12/19 08:09:45          Desc
                                  Main Document Page 2 of 4


1    Intentional Misrepresentation by Trustee, 3) Motion to Vacate Judgment for Intentional
2    Misrepresentation by Debtor’s Former Attorney, 4) Motion for Fraud on the Court, 5) Set
3    Aside (“Motions”) (Docket No. 466) which was set for hearing October 1, 2019 at 2:30
4    p.m. Having considered the Motions and the record before the court, the court denies
5    the Motions for the following reasons.
6          On March 27, 2019, the court entered its Memorandum Decision Amending Prior
7    Decision After Trial on Contested Matter of the Chapter 7 Trustee’s Motion Objecting to
8    the Debtor’s Claimed Homestead Exemption in Real Property Located at 329 Hawaii
9    Avenue, Wilmington, CA and Ruling on Contested Matter of Chapter 7 Trustee’s Motion
10   Objecting to Debtor’s Amended Claimed Homestead Exemption on Same Property and
11   Tools of the Trade Exemption (“Memorandum Decision on Claimed Homestead and
12   Tools of the Trade Exemptions”) (Docket No. 364). On April 16, 2019, the court entered
13   an Order Amending Prior Decision After Trial on Contested Matter of the Chapter 7
14   Trustee’s Motion Objecting to the Debtor’s Claimed Homestead Exemption in Real
15   Property Located at 329 Hawaiian Avenue, Wilmington, CA and Ruling on Contested
16   Matter of Chapter 7 Trustee’s Motion Objecting to Debtor’s Amended Claimed
17   Homestead Exemption on Same Property and Tools of the Trade Exemption (Docket
18   No. 364) (“Order on Memorandum Decision on Claimed Homestead and Tools of the
19   Trade Exemptions”) (Docket No. 373). On August 23, 2019, the court entered its
20   Memorandum Decision and Order thereon on Motions of Debtor to Alter or Amend
21   Judgment, or for New Trial Pursuant to Federal Rule of Bankruptcy Procedure 9023 and
22   to Amend Findings of Fact and Conclusions of Law Concerning Homestead Exemption
23   Decision and Tools of the Trade Exemption Decision (“Memorandum Decision and
24   Order on Motions to Alter or Amend”).
25         In the Motions, the Debtor requests the court reconsider and vacate its
26   “judgment”, but he does not explicitly refer to which orders that he seeks to vacate as
27   the “judgment.” However, because the Debtor refers to the court’s decisions on the
28   homestead and tools of the trade exemptions in the Motions, he apparently means the




                                                -2-
     Case 2:15-bk-25283-RK       Doc 470 Filed 09/12/19 Entered 09/12/19 08:09:45              Desc
                                   Main Document Page 3 of 4


1    judgment on the contested matters decided in the Memorandum Decision on Claimed
2    Homestead and Tools of the Trade Exemptions and Order thereon and the
3    Memorandum Decision and Order on Motions to Alter or Amend entered on March 27,
4    2019, April 16, 2019 and August 23, 2019. On the same day that the Debtor filed the
5    Motions, on September 6, 2019, he filed a Notice of Appeal and Statement of Election
6    to U.S. District Court (“Notice of Appeal”) (Docket No. 462), appealing the court’s
7    judgment in the Memorandum Decision on Claimed Homestead and Tools of the Trade
8    Exemptions and Order thereon and the Memorandum Decision and Order on Motions to
9    Alter or Amend, which are the subjects of the Motions.
10          Filing of a notice of appeal generally confers jurisdiction on the appellate court
11   and divests the trial court of jurisdiction over the matters appealed. Griggs v. Provident
12   Consumer Discount Co., 459 U.S. 56, 58 (1982)(citations omitted); Sumida v. Yumen,
13   409 F.2d 654, 657-658 (9th Cir. 1969)(citations omitted). Here, Debtor's filing of the
14   notice of appeal on September 6, 2019 conferred jurisdiction on the appellate court, the
15   United States District Court, over the matters appealed, and divested this court of
16   jurisdiction over those matters, that is, the court's Memorandum Decision on Claimed
17   Homestead and Tools of the Trade Exemptions and Order thereon and the
18   Memorandum Decision and Order on Motions to Alter or Amend. Having been divested
19   of jurisdiction over the matters appealed, the Memorandum Decision on Claimed
20   Homestead and Tools of the Trade Exemptions and Order thereon and the
21   Memorandum Decision and Order on Motions to Alter or Amend, due to the Debtor's
22   filing of the notice of appeal, the court lacks jurisdiction to consider the Motions to
23   vacate judgment over the matters appealed, and therefore, the court lacks jurisdiction to
24   hear the Motions and thus denies the Motions for lack of jurisdiction.
25          Debtor in the Motions requests in the alternative that all proceedings in this
26   bankruptcy case be stayed. The court denies this request for lack of good cause.
27          Because Debtor’s filing of a notice of appeal deprives this court of jurisdiction
28   over the appealed matters of the Memorandum Decision on Claimed Homestead and




                                                  -3-
     Case 2:15-bk-25283-RK      Doc 470 Filed 09/12/19 Entered 09/12/19 08:09:45         Desc
                                  Main Document Page 4 of 4


1    Tools of the Trade Exemptions and Order thereon and the Memorandum Decision and
2    Order on Motions to Alter or Amend and Debtor’s alternative request that all
3    proceedings in the bankruptcy case be stayed should be denied for lack of good cause,
4    the court determines that further briefing and oral argument on the Motions are
5    unnecessary, dispenses with them, vacates the hearings on the Motions noticed for
6    October 1, 2019 at 2:30 p.m., takes the Motions under submission and files and enters
7    this order disposing of the Motions. No appearances are required on the Motions on
8    October 1, 2019 as the court will not call the Motions for hearing on that date.
9           IT IS SO ORDERED.
10                                             ###
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: September 12, 2019

26
27
28




                                                 -4-
